       Case: 3:20-cv-01581-JZ Doc #: 16 Filed: 09/14/20 1 of 4. PageID #: 549




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 JOHN DOE, on behalf of themselves and all        CASE NO. 3:20-CV-01581
 others similarly situated
                                                  JUDGE JACK ZOUHARY
                        Plaintiff

        v.

 PROMEDICA HEALTH SYSTEMS, INC.

                        Defendant


             PLAINTIFF’S MOTION FOR LEAVE TO FILE REPLY BRIEF

       Plaintiff John Doe moves this Court for leave to file a reply to its Motion to Remand.

Doc. 14. On September 4, 2020, Defendant ProMedica Health Systems, Inc. filed its response in

opposition. Doc. 15. The response included five exhibits. See Docs. 15-1 – 15-5. As these exhibits

constitute new evidence not previously before the Court, Plaintiff requests leave to file a modest

reply brief. A proposed reply is attached hereto as Exhibit 1.

       The decision of whether to grant additional briefing is within the Court’s discretion. See

Key v. Shelby County, 551 F.App’x. 262, 264 (6th Cir. 2014) (discussing trial court’s authority to

grant leave to file a sur-reply). A trial court has the “inherent authority to manage its docket.”

Cutlip v. Norfolk Southern Railway Company, No. 3:17-cv-961, 2017 WL 8676443, at *1 (N.D.

Ohio Dec. 18, 2017). When dealing with sur-replies, the Sixth Circuit has held that leave is

properly granted when a reply brief raises either new arguments or new evidence. Key, 551

F.App’x. at 262 (citing Seay v. Tenn. Valley Auth., 339 F.3d 454, 481 (6th Cir. 2003)). It is
            Case: 3:20-cv-01581-JZ Doc #: 16 Filed: 09/14/20 2 of 4. PageID #: 550




important to note that Key dealt with leave to file a sur-reply, a type of brief not normally

contemplated in briefing. Plaintiff is simply asking for a reply, a much more common type of brief,

one routine in motion practice. Indeed, the Local Rules even contemplate reply briefs. See

LR7.1(e).

       Defendant’s response introduces five new exhibits, which it should have properly included

in its notice of removal. These documents include an Executive Order (Doc. 15-1), two Strategic

Plans (Docs. 15-2, 15-5), a declaration from Defendant’s Chief Information Officer (Doc. 15-3),

and promotional material from a government agency (Doc. 15-4).

       Generally, “[w]hen ruling on a motion to remand, a court generally looks to the plaintiff's

complaint, as it is stated at the time of removal, and the defendant’s notice of removal.” Gentek

Bldg. Products, Inc. v. Sherwin Williams Co., 491 F.3d 320, 330 (6th Cir. 2007) (citation omitted).

That said, courts may look beyond the pleadings. Id. In this case, based on Defendant’s Notice of

Removal, it appeared that Defendant would not be submitting additional evidence. Indeed, during

the August 3, 2020 telephonic status conference, the Court set the pages limits at 15 pages for each

side due, in part, to the short nature of Defendant’s Notice of Removal and the fact that there were

no exhibits.

       Given the slight record, 15 pages per side was fair, but Defendant’s inclusion of new

evidence changes the facts on the ground, especially when Defendant has introduced evidence that

Plaintiff cannot respond to without a reply. To deny Plaintiff a reply brief would deprive Plaintiff




                                                 2
       Case: 3:20-cv-01581-JZ Doc #: 16 Filed: 09/14/20 3 of 4. PageID #: 551




an opportunity to respond to Defendant’s evidence. Therefore, Plaintiff requests the opportunity

to respond to the arguments Defendant raises related to that evidence. It does so in a modest reply.

                                              Respectfully submitted,

                                              s/ Kevin C. Hulick
                                              STUART E. SCOTT (0064834)
                                              KEVIN C. HULICK (0093921)
                                              SPANGENBERG SHIBLEY & LIBER LLP
                                              1001 Lakeside Avenue East, Suite 1700
                                              Cleveland, OH 44114
                                              (216) 696-3232
                                              (216) 696-3924 (FAX)
                                              sscott@spanglaw.com
                                              khulick@spanglaw.com

                                              MITCHELL BREIT (pro hac vice)
                                              JASON ‘JAY’ BARNES (pro hac vice)
                                              SIMMONS HANLY CONROY LLC
                                              112 Madison Avenue, 7th Floor
                                              New York, NY 10016-7416
                                              (212) 784-6400
                                              (212) 213-5949 (FAX)
                                              mbreit@simmonsfirm.com
                                              jaybarnes@simmonsfirm.com

                                              Counsel for Plaintiff and the Proposed Class




                                                 3
      Case: 3:20-cv-01581-JZ Doc #: 16 Filed: 09/14/20 4 of 4. PageID #: 552




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 14th day of September 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.



                                          s/ Kevin C. Hulick
                                          STUART E. SCOTT (0064834)
                                          KEVIN C. HULICK (0093921)
                                          SPANGENBERG SHIBLEY & LIBER LLP
                                          1001 Lakeside Avenue East, Suite 1700
                                          Cleveland, OH 44114
                                          (216) 696-3232
                                          (216) 696-3924 (FAX)
                                          sscott@spanglaw.com
                                          khulick@spanglaw.com

                                          MITCHELL BREIT (pro hac vice)
                                          JASON ‘JAY’ BARNES (pro hac vice)
                                          SIMMONS HANLY CONROY LLC
                                          112 Madison Avenue, 7th Floor
                                          New York, NY 10016-7416
                                          (212) 784-6400
                                          (212) 213-5949 (FAX)
                                          mbreit@simmonsfirm.com
                                          jaybarnes@simmonsfirm.com

                                          Counsel for Plaintiff and the Proposed Class




                                             4
